Citation Nr: 0638834	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran had periods of active duty from November 1966 to 
August 1970, and from September 1990 to July 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision rendered by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for hypertension and epididymitis.

This case was remanded in a January 2005 Board decision for 
additional development. 


FINDINGS OF FACT

1.  Hypertension did not manifest during service or for 
several years thereafter.

2.  Epididymitis was not incurred during service; nor is 
there a current disability manifested as epididymitis. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. § 101(24), 1101, 1110, 
1112, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 
3.303, 3.307, 3.309 (2006).

2.  Epididymitis was not incurred in active duty service.  38 
U.S.C.A. § 101(24), 1101, 1110, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in August 
2001.  In correspondence dated in August 2001 and March 2005 
he was notified of the provisions of the VCAA as they pertain 
to the issue of service connection.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The RO obtained the veteran's available 
service records and associated them with his claims file.  
Efforts were made to obtain records from the veteran's second 
period of active duty service from the Air Force Reserve 
Personnel Center and the National Personnel Records Center 
(NPRC).  Written responses were received in July 2005 and 
November 2005 from each facility indicating that service 
records for this period of the veteran's service were not 
available.  

The veteran has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received this notice 
in June 2006.

Background

Service medical records from the veteran's first period of 
active duty service include blood pressure readings as 
follows: in August 1968, readings were 138/84 and 138/88; in 
March 1969, 130/90; and in April 1970, 130/80.  The July 1970 
separation physical examination noted one incident of stress-
related acute hypertension.  It was further noted that the 
veteran's blood pressure had been normal since then.  At the 
time of the examination, his blood pressure was recorded as 
138/76.  Service medical records are devoid of any diagnoses 
of, or treatment for hypertension.  These records also show 
no diagnosis or treatment for epididymitis.  

Available medical records from the veteran's second period of 
service reflect use of an anti-hypertensive medication 
(Dyazide) in June 1991, but do not contain a diagnosis of 
hypertension.  Blood pressure testing in June 1991 revealed a 
reading of 126/96; in July 1991, 148/78 and 136/86 were 
recorded.  In August 1991, readings were 134/85 and 136/86.  
These records also reflect treatment for chronic epididymitis 
and testalgia, beginning in June 1991 and continuing until 
August 1991.  One July 1991 record in particular stated that 
the etiology of the testalgia was unknown.  An August 1991 
medical record later reflects a diagnosis of acute prostatis 
with epididymitis.  

Post-service medical records from M.B., M.D., the veteran's 
private physician, indicate epididymitis manifested and was 
diagnosed in November 1987, a few weeks after the veteran 
suffered traumatic fall of 12-15 feet while at work.  
Treatment for epididymitis is reflected in the records on 
several occasions dating from November 1987 to July 2001.  
Hypertension is mentioned in a November 1995 private 
treatment record of another physician.  Prescription records 
from a pharmacy from May 1995 to July 1996 indicate the 
veteran had been prescribed medication for hypertension since 
May 1995.  

Private treatment records dated in November 1995 reflect 
complaints of testicular pain, diagnosed as low grade 
prostatitis, with secondary bilateral epididymalgia.  This 
was treated with a course of antibiotics.  Other private 
records note ongoing treatment for prostatitis, with some 
reprieves through January 2001, when the veteran received a 
secondary diagnosis of benign prostatic hypertrophy.  A July 
2001 clinical record of a private physician discussed the 
veteran's 1987 injury and stated that the veteran possibly 
had a chemical epididymitis that may or may not have been 
related to his history of trauma.

A February 2002 record from a VA medical center noted the 
veteran had been a diabetic since 1994.  An April 2002 
urology consultation at a VA medical facility, for what the 
veteran described as recurrent infections in his scrotum was 
diagnosed as hypertrophic prostrate and orchalgia.  When seen 
at a primary care unit, in April 2002, the 53 year-old 
veteran related that he had been hypertensive since his mid 
30's.  An April 2003 genitourinary VA examination reflected 
no finding of epididymitis.  The only relevant diagnosis 
rendered was benign prostatic hypertrophy.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). 

For certain chronic diseases, including hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent, within a year following 
discharge from service.  See 38 C.F.R. § 3.307, 3.309.

Hypertension

The veteran contends that he incurred hypertension during 
active duty service.  The Board has considered the veteran's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

The Board notes that there is no evidence of diagnosed 
hypertension disorder during active service.  The veteran's 
July 1970 separation examination merely reflect that the 
veteran had acute hypertension at some point during his first 
period of active duty service.  Service medical records 
include several blood pressure readings; however, no 
diagnosis of hypertension was provided.  Hypertension was not 
found during the separation examination, and thus it is 
reasonable to conclude the earlier finding hypertension was 
acute and transitory and resolved without any chronic 
residuals.  The Board observes that several blood pressure 
readings were recorded during the veteran's second period of 
service; still, no diagnosis of hypertension was rendered.  
Although service medical records indicate he was on an anti-
hypertensive drug in June 1991, private medical records dated 
in 2002include the veteran's statement with he had been 
diagnosed with hypertension since his mid-30s, which would 
have been years prior to his second period of service

The requisite link between a current disability and military 
service may be still established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  The veteran also has not 
provided medical evidence linking his current hypertension 
disability to any period of military service.  On the basis 
of the foregoing, direct service connection for hypertension 
is not warranted.

As noted, hypertension is a chronic disease for which a 
presumption of service connection arises, if is manifested to 
a degree of 10 percent, within a year following discharge 
from service.  See 38 C.F.R. § 3.307, 3.309.  In this case 
however, there is no medical evidence of a diagnosed chronic 
hypertension disorder within the one year following the 
veteran's separation from service in August 1970.  

Accepting the veteran's statement that he began receiving 
treatment for hypertension in his mid-30s, the question then 
arises whether the hypertension was aggravated during his 
second period of service.  In this regard, service medical 
records do not reflect any increase in the underlying 
pathology during that second period of service.  

Furthermore, the first mention of a diagnosed hypertension 
disorder is in December 1994.  In addition, the prescription 
records submitted by the veteran show hypertension 
medications were prescribed beginning in May 1995.  Finally, 
the April 2003 VA examiner who reviewed the veteran's claims 
file stated that the veteran's hypertension and diabetes both 
occurred around the same time- an opinion which the veteran 
and his representative concede in their August 2004 appellant 
brief submitted to the Board.  

Thus the cumulative evidence indicates that a chronic 
disorder of hypertension did not begin prior to 1994, nearly 
three years following separation from service; and 
presumptive service connection for hypertension is not 
warranted.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have hypertension 
during service and does not reflect competent evidence 
showing a nexus between service and hypertension, warrants 
the conclusion that a remand for an examination and/or 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As service and post-service medical records 
provide no basis to grant this claim, and in fact provide 
evidence against this claim, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

Epididymitis

The veteran claims that he incurred epididymitis during 
active duty service and is therefore entitled to service 
connection.  The Board has considered the veteran's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

It is clearly evident that epididymitis manifested during the 
veteran's second period of active duty service.  The veteran 
was treated for testalgia and epididymitis on several 
occasions from June 1991 to August 1991.  This chronic 
epididymitis continued intermittently for some time following 
the veteran's separation from service.  However, the Board 
notes that epididymitis is not currently a disorder from 
which the veteran suffers.  Treatment records beginning in 
August 1991 reflect only a past medical history of 
epididymitis.  Also significant is the April 2003 
genitourinary examination which found no evidence of 
epididymitis.  The post-service cumulative medical evidence 
shows that the veteran currently has a diagnosis of benign 
prostatic hypertrophy, and not epididymitis.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 143-144 (1992).  As there is no 
evidence of a current disability of epididymitis, the Board 
need not further address whether epididymitis was incurred or 
aggravated in service.  

In closing, the Board notes that it does not doubt the 
sincerity of the veteran's beliefs that hypertension and 
epididymitis were incurred during his active duty service.  
However, it has long been held that where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the veteran is competent 
to provide evidence of visible symptoms, he is not competent 
to provide evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has not otherwise provided probative medical opinions and 
evidence which support his claims.  Thus, on the basis of the 
foregoing, the Board finds that the criteria for establishing 
service connection for hypertension and epididymitis have not 
been met.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for epididymitis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


